If the language of section 9, chapter 195, Public Statutes, is given its ordinary meaning, — and there is nothing to show that the legislature intended to give it any other meaning, — John is not entitled to an estate by the curtesy. Foster v. Marshall, 22 N.H. 491. Although the fact that their adopted child takes more and he less than if she were their own child may have some tendency to prove that he ought to have such an estate, it has no tendency to prove that the legislature intended to give it him, for he takes the same share of his wife's estate that he would if they had not adopted Carrie. P.S., c. 195, s. 12.
Exception overruled.
All concurred.